           Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LACEY STRADFORD, et al.                            :           CIVIL ACTION
                                                    :
    v.                                              :           No. 16-2064
                                                    :
 JOHN WETZEL,                                       :
 SECRETARY PENNSYLVANIA                             :
 DEPARTMENT OF CORRECTIONS                          :

                                         MEMORANDUM
 Juan R. Sánchez, C.J.                                                            February 12, 2021

         Plaintiffs, Pennsylvania parolees with sex offense classifications, bring this putative class

action and assert an equal protection claim against Defendant John Wetzel, the Secretary of the

Pennsylvania Department of Corrections (the DOC). Plaintiffs claim that although they have been

granted parole, their release from prison and placement into DOC-operated halfway houses has

been significantly delayed because of the DOC’s policy of considering community sensitivity to a

criminal offense in making these placements. Because the consideration of community sensitivity

disproportionately delays the placement of parolees with a sex offense classification, Plaintiffs

have been subject to prolonged incarceration following a grant of parole which individuals without

a sex offense classification do not have to endure. The parties now cross-move for summary

judgment; the DOC arguing it has established a rational basis for delaying sex offender placement

and Plaintiffs arguing the contrary. Because “mere negative attitudes, or fear,” City of Cleburne v.

Cleburne Living Ctr., 473 U.S. 432, 448 (1985), do not justify treating sex offenders differently

from other parolees in halfway house placement, and there is no other legitimate reason served by

the DOC’s treatment of sex offenders, the Court will grant Plaintiffs’ motion and deny the DOC’s

motion.
          Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 2 of 23




BACKGROUND

       Plaintiffs Lacey Stradford, William Nettles, Jesse Stroud, William Scott, and Richard

Richardson are all offenders with sex offense classifications who are, or were formerly,

incarcerated in State Correctional Institutions in Pennsylvania.1 While incarcerated, Plaintiffs have

been granted parole but have either not yet been released or have experienced delay in being

released on parole. Plaintiffs, like all incarcerated individuals in Pennsylvania, are statutorily

eligible for parole after serving their minimum sentence as fixed by their sentencing judge. The

Pennsylvania Board of Probation and Parole (the PBPP) investigates all individuals eligible for

parole. In deciding whether to grant parole, the PBPP considers several factors, including the

nature and circumstances of the offense, the recommendations of the judge and prosecuting

attorney, the character and background of the individual, the individual’s conduct in prison and

participation in treatment, the individual’s physical and mental condition, and the individual’s

complete criminal record. The PBPP also considers the positive recommendation of the DOC, an

individual’s demonstrated motivation for success, and whether the individual has accepted

responsibility for the offense committed.

       Individuals with sex offense classifications are subject to additional requirements as part

of the parole process. Prior to being considered for parole, sex offenders must complete a sex

offender treatment program. See Def.’s Statement of Material Facts ¶ 13.2 At the time of parole




1
  In its Answer, the DOC denies that Plaintiff Nettles has a sex offense classification and contests
Plaintiffs’ allegations regarding Plaintiff Scott but does not contest the allegations regarding the
remaining Plaintiffs. See Ans. ¶ 2. Neither party addresses this factual dispute in their respective
motions.
2
  Although the DOC initially denied this allegation in Plaintiffs’ Amended Complaint, the DOC
now asserts sex offenders must complete a sex offender treatment program before being considered
for parole, citing Plaintiffs’ Amended Complaint.

                                                 2
          Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 3 of 23




consideration, the Pennsylvania Sex Offenders Assessment Board, consisting of psychiatrists,

psychologists, criminal justice experts, and behavior and treatment professionals, evaluates each

sex offender.

       After considering and evaluating each individual, the PBPP must decide whether to grant

a “positive parole action,” which essentially grants the individual parole subject to certain

requirements. Parole is granted when the PBPP determines that the best interests of the individual

justify or require that parole be granted and the interests of the Commonwealth will not be injured

by the individual’s parole. The PBPP evaluates individuals convicted of a violent offense “at a

more stringent standard than non-violent offenses.” Making Parole Decisions, Pa. Parole Board,

https://www.parole.pa.gov/Parole%20Process/Making%20Parole%20Decisions/Pages/default.as

px (last visited Feb. 10, 2021). A positive parole action is granted if the PBPP finds “there is no

reasonable indication that the individual poses a risk to public safety.” Am. Compl. ¶ 7; Ans. ¶ 7.

       When the PBPP grants parole, it is typically with the condition that the individual have an

“approved home plan.” See Pinard Decl. ¶ 7, ECF No. 75-3. This approved home plan can be a

personal approved residence or placement in a DOC-operated halfway house. Due to the difficulty

in finding an approved residence and obtaining sufficient money to cover rent and other costs of

living, most individuals must rely on placement in a halfway house to be released on parole

pursuant to an approved home plan. Thus, halfway house placement is often a condition of the

grant of parole.

       The DOC operates halfway houses known as Community Corrections Centers or

Community Contract Facilities (collectively, CCCs).3 CCCs are governed and operated by the




3
  CCCs are DOC-operated facilities whereas CCFs are privately-owned facilities that provide
halfway house services pursuant to contracts with the DOC. See Pinard Decl. ¶ 6, ECF No. 75-3.

                                                 3
          Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 4 of 23




DOC’s Bureau of Community Corrections (the BCC). The BCC places individuals in and

discharges them from any and all CCCs. The BCC’s goal is to assist parolees and reentrants with

their transition into society. The BCC decides whether a parolee is placed in a CCC, which CCC

the parolee is placed, and when that placement occurs.

       The DOC and BCC’s policy regarding CCC placement has evolved over the life of this

case. In 2016, when this case was initiated, the policy treated parolees with a sex offense

classification differently from other parolees without that classification. Under that policy, sex

offenders who received positive parole actions were precluded from CCC placement until 24

months before their maximum sentence date, unlike other parolees without sex offense

classifications who were placed upon receiving a positive parole action. Sex offenders were

regularly designated as “hard to place,” rejected for CCC placement at the time of their initial

application once being granted parole, and required to reapply for placement after waiting until 24

months before their maximum sentence date. Despite being granted parole, the policy effectively

kept parolees with sex offense classifications incarcerated for longer periods of time because they

were unable to secure approved housing outside of CCC placement. This policy was the subject

of the DOC’s first motion to dismiss and the Court’s March 31, 2017, Memorandum and Order

granting the motion and dismissing Plaintiffs’ claims.

       Plaintiffs subsequently appealed the dismissal to the Third Circuit Court of Appeals and

the DOC altered the policy regarding CCC placement for the first time. While the appeal was

pending in 2017, the DOC removed the 24-month limitation as applied to parolees with sex offense

classifications. Rather than requiring sex offenders to wait until 24 months before their maximum




There are 10 CCCs and 19 CCFs. The placement process for both types of facilities appears to be
the same, and the Court makes no distinction between the two throughout this Memorandum.

                                                4
          Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 5 of 23




sentence date for CCC placement, the DOC developed a plan to place sex offenders in the

“Progress CCC,” a 25-bed CCC used to reintegrate sex offenders into the community. The DOC

states it developed this plan to “alleviate the backlog of paroled sex offenders in the institutions”

and provide them with 60–90 days of meals and programming. See Pinard Decl. ¶ 33, ECF No.

75-3. The parties dispute whether release to Progress CCC constitutes continued incarceration or

release on parole. After spending the requisite time in Progress CCC, sex offenders were released

or transferred to another CCC. See id.

       The policy again changed in 2018 when the DOC began reducing its use of Progress CCC

to house sex offenders. And in August 2019, the DOC decided to discontinue its use of Progress

CCC to house sex offenders altogether. The last sex offender housed at Progress CCC was released

on October 10, 2019. At this time, the DOC contends that it has no intention of using Progress

CCC to house sex offenders prior to release to other CCCs.

       Regardless of the changing policy regarding CCC placement of sex offenders, the BCC

makes several considerations to determine whether one receives a placement, where that placement

will be, and when the placement will begin. Upon receiving a referral for CCC placement, the

BCC follows the DOC’s policy 8.1.1, Section 4 in making decisions about whether and where to

place a parolee. This policy states:

       The goal is to place individuals in their home region, district, or county when
       possible; however, these factors may affect placement:

           a.   community sensitivity to a criminal offense or specific criminal incident;
           b.   board action stipulations;
           c.   program needs vs. program availability in a particular area;
           d.   separations from other reentrants or staff;
           e.   multiple failures at one facility;
           f.   victim consideration;
           g.   medical and/or MH needs;
           h.   final discharge maximum expiration (FDME) date;
           i.   gender status of the facility;



                                                 5
          Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 6 of 23




           j.   pilots or studies being conducted;
           k.   request by the reentrant for relocation (must provide reason);
           l.   available community resources/support; and
           m.   where the reentrant’s committing county, requested release county, and
                home county are in relation to an appropriate center.

Def.’s Ex. B, ECF No. 75-3 (emphasis added). The policy has been in effect since November 21,

2017.

        Under the most current version of the policy, there is no longer the 24-month limitation for

CCC placement and the BCC no longer uses the “hard to place” designation. See Pinard Decl.

¶ 16, ECF No. 75-3. If a sex offender is denied CCC placement, the BCC’s denial letter now

informs the offender to reapply after a specified date or if circumstances change.4

        Even under this new policy, parolees with sex offense classifications still experience delays

in being placed in CCCs as compared to parolees who are not sex offenders. Sex offenders who

are designated as “sexually violent predators” (SVPs) experience the longest delays in placement

after receiving a positive parole action. Although the DOC does not dispute SVPs experience delay

in placement, the DOC does dispute sex offenders who are not designated as SVPs experience

delay as compared to other parolees seeking CCC placement. Specifically, the DOC states: “[A]ll

non-SVP sex offender referrals have been reviewed and processed in the same manner as all other

non-sex offender referrals.” Pinard Decl. ¶ 8, ECF No. 79-2.

        Although the DOC maintains that there is no delay in placing sex offenders who do not

have an SVP-designation, data provided by the DOC suggest otherwise.5 During discovery, the



4
 There is no evidence in the record as to how this date is determined or why rejected offenders
must wait until a specified date to reapply.
5
 The parties dispute the data in this paragraph. The DOC contends it has moved to place as many
sex offenders as possible throughout 2020, leaving only one sex offender who is not also
designated as an SVP without a placement. By relying on post-discovery data, however, the DOC’s
efforts have created a moving target for determining the length of delay, if any, that exists for those

                                                  6
          Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 7 of 23




DOC provided Plaintiffs with data regarding inmates who received a positive parole action prior

to February 13, 2020, and who remained incarcerated as of April 28, 2020. This included 176

inmates with a sex offense classification (SVP and non-SVP) and 828 without the classification.

According to this data, 48.3% (85 of the 176) inmates with a sex offense classification and 12.1%

(100 of the 828) inmates without a sex offense classification had a positive parole action prior to

December 1, 2019. For those with a sex offense classification who received a positive parole action

on or before December 1, 2019, the average number of days between the inmates’ positive parole

action and December 1, 2019, was 612.9 days. Of the 85 with a sex offense classification and a

positive parole action prior to December 1, 2019, 89.4% of them (76) remained incarcerated as

late as June 4, 2020. For the 100 inmates without a sex offense classification who received a

positive parole action prior to December 1, 2019, in contrast, the average number of days between

the inmates’ positive parole action and December 1, 2019, was only 92.8 days. Of this group

without a sex offense classification, 48% (48) remained incarcerated as late as June 4, 2020. In

sum, the data show inmates with a sex offense classification remained incarcerated far longer than

other inmates after receiving a positive parole action and seeking CCC placement.

       Because of the data showing the delay sex offenders face in being released on parole and

placed in a CCC, Plaintiffs maintain the delay is caused by the DOC’s policy of considering

community sensitivity to a criminal offense for CCC placement. Although the consideration of

community sensitivity in the policy applies to all offenders, the DOC admits the consideration



with a sex offense classification. The Court uses the data above because it covers the length of
discovery as stated in the Court’s scheduling order and agreed upon by the parties and it provides
established dates to compare offenders. Discovery was to be completed before May 5, 2020, and
the parties agreed to exchange data regarding inmates who received a positive parole action before
December 1, 2019, and before February 13, 2020. Based on this data, it is clear that sex offenders
continue to experience some delay compared to those without the classification (regardless of the
DOC’s efforts to make placements in 2020).

                                                7
          Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 8 of 23




most often affects the placement of sex offenders. See, e.g., Hr’g Tr. 13:20–23, 24:22–25:2 (“[I]n

practice the community sensitivity factor most likely comes up . . . when it comes to sex offenders,

specifically SVPs.”), Nov. 16, 2020. This consideration is at the crux of the dispute in this case

and the parties have differing views as to whether the DOC’s policy of considering community

sensitivity to a criminal offense, as stated in Policy 8.1.1, Section 4, justifies the delay those with

sex offense classifications experience in being placed in CCCs. The DOC argues the community

sensitivity factor is particularly important to consider in the placement of sex offenders, and

particularly SVPs, because sex offenders must comply with registration and notification

requirements under Pennsylvania’s Megan’s Law. The DOC also states, “[a]bsent this notification

requirement imposed by the legislature, [the] BCC would be able to place [them] in the same

manner as any other offender.” Pinard Decl. ¶ 23, ECF No. 75-3.

       Pursuant to Megan’s Law, individuals who commit a designated sex offense are required

to register as a sex offender with the Pennsylvania State Police. In addition to registration, sex

offenders who have been designated as an SVP are subject to community notification

requirements. Under those requirements, the chief law enforcement officer of the police

department of the municipality where the SVP will reside must notify neighbors, school officials,

child services officials, and childcare facilities of the SVP’s presence. This is usually done through

community notification flyers which provide specific information about the SVP. Due to the

notification requirements, the BCC has received a number of complaints regarding the housing of

SVPs in certain CCCs. See id. ¶ 24. The BCC considers these complaints when deciding where to

place individuals and ultimately whether an individual is placed in a particular CCC. See id. ¶ 25.

       In 2016, Plaintiffs filed their initial Complaint in this matter alleging the DOC was

violating the Equal Protection Clause because of its then-policy prohibiting convicted sex




                                                  8
          Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 9 of 23




offenders who had received a positive parole action from entering CCCs until 24 months before

their maximum sentence date. The DOC moved to dismiss the Complaint arguing it had a rational

basis for its policy. On March 31, 2017, the Court granted the motion and dismissed Plaintiffs’

Complaint. Subsequently, Plaintiffs appealed.

       As briefly discussed, while the case was pending before the Third Circuit Court of Appeals,

the DOC changed its policy, removed the 24-month limitation, and began its practice of housing

sex offenders at Progress CCC. The DOC argued this policy change mooted the case, prompting

the Third Circuit to remand the case and direct this Court to determine the mootness issue. On

January 17, 2019, the Court held the policy change did not moot the case because there was

evidence that only sex offenders experienced delay before receiving a placement in a CCC

(whether by first being placed in Progress CCC or otherwise).

       On November 5, 2019, the Third Circuit agreed the case was not moot; however, it

determined Plaintiffs’ equal protection challenge to the DOC’s use of Progress CCC had not been

considered by the Court. The Third Circuit thus remanded the case for the Court to grant Plaintiffs

leave to file an amended complaint addressing these new allegations.

       On remand, Plaintiffs filed the Amended Complaint challenging not only the DOC’s use

of Progress CCC, but also the DOC’s policy of considering community sensitivity when making

decisions about placing sex offenders into CCCs. See Am. Compl. ¶¶ 42–44. The parties proceeded

through discovery and on July 22, 2020, each filed a motion for summary judgment. The DOC

argues it is entitled to judgment because it has established a rational basis for its policy and, in the

alternative, because its decision to discontinue use of Progress CCC has mooted Plaintiffs’ claims.

Plaintiffs argue they are entitled to judgment because community sensitivity is not a rational




                                                   9
           Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 10 of 23




justification for the continued delay in releasing sex offenders into CCCs. The Court held a

telephonic oral argument on the motions on November 16, 2020.

DISCUSSION

          Pursuant to Federal Rule of Civil Procedure 56, a court shall grant summary judgment if

“there is no genuine issue as to any material fact and the [moving party] is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). In evaluating a motion for summary judgment, a court

must “view all facts in the light most favorable to the nonmoving party and draw all inferences in

that party’s favor.” Forrest v. Parry, 930 F.3d 93, 105 (3d Cir. 2019). If, viewing the facts in this

light, a reasonable jury could find for the nonmovant, then summary judgment must be denied. See

Giles v. Kearney, 571 F.3d 318, 322 (3d Cir. 2009) (citing Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986)). “A factual dispute is material if it might affect the outcome of the suit under

governing law.” Lupyan v. Corinthian Colls. Inc., 761 F.3d 314, 317 (3d Cir. 2014). A court must

thus look to the elements of the underlying claim to determine whether factual disputes are

material. See Forrest, 930 F.3d at 105.

          Where, as here, cross-motions for summary judgment are filed, “the court must rule on

each party’s motion on an individual and separate basis, determining, for each side, whether a

judgment may be entered in accordance with the Rule 56 standard.” Auto-Owners Ins. Co. v.

Stevens & Ricci Inc., 835 F.3d 388, 402 (3d Cir. 2016) (alteration omitted) (quoting 10A Charles

Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2720 (3d ed.

1998)).

          Although the parties offer competing views on whether the DOC’s policy comports with

the Equal Protection Clause, the Court concludes it does not. The Court holds the DOC’s policy

of considering community sensitivity and delaying the release of parolees with a sex offense




                                                 10
          Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 11 of 23




classification on that basis violates the Equal Protection Clause of the Fourteenth Amendment.

The Court will therefore grant Plaintiffs’ motion, deny the DOC’s motion, and enjoin the DOC

from continuing this unconstitutional practice.6

       “The Equal Protection Clause of the Fourteenth Amendment . . . is essentially a direction

that all persons similarly situated should be treated alike.” City of Cleburne v. Cleburne Living

Ctr., 473 U.S. 432, 439 (1985). In addressing an equal protection claim, a court must first

determine whether comparable parties are similarly situated. See Real Alternatives, Inc. v. Sec’y

Dep’t of Health & Human Servs., 867 F.3d 338, 348 (3d Cir. 2017). “Persons are similarly situated

under the Equal Protection Clause when they are alike ‘in all relevant aspects.’” Startzell v. City

of Phila., 533 F.3d 183, 203 (3d Cir. 2008) (citing Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)).




6
  On the threshold issue of mootness, the Court finds the case is not moot despite the DOC’s
discontinued use of Progress CCC and will deny the DOC’s motion on that basis as well. “[A] case
is moot when the issues presented are no longer ‘live’ or the parties lack a legally cognizable
interest in the outcome.” Powell v. McCormack, 395 U.S. 486, 496 (1969). Ordinarily, a defendant
cannot moot a case while litigation is ongoing simply by ending its unlawful conduct. See Friends
of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000). “Otherwise, a
defendant could engage in unlawful conduct, stop when sued to have the case declared moot, then
pick up where [it] left off, repeating this cycle until [it] achieves all [its] unlawful ends.” Already,
LLC v. Nike, Inc., 568 U.S. 85, 91 (2013). Because of this concern, the defendant must meet “the
formidable burden of showing that it is absolutely clear the allegedly wrongful behavior could not
reasonably be expected to recur.” Friends of the Earth, 528 U.S. at 190.
        The DOC argues this case is now moot because it no longer uses Progress CCC to house
sex offenders prior to their release to other CCC facilities; however, this argument fails to consider
the entirety of the Amended Complaint and Plaintiffs’ challenge. While the DOC maintains it has
discontinued the use of Progress CCC, it has not ceased the conduct that forms the crux of
Plaintiffs’ Amended Complaint, i.e., delaying CCC placement for individuals with sex offense
classifications. The DOC’s consideration of community sensitivity remains and appears to be the
principal reason for this delay. Even though parolees with sex offense classifications are no longer
housed at Progress CCC, they still challenge the fact that they are not placed in other CCCs at the
same pace as other parolees due to the consideration of community sensitivity. The DOC continues
to change its policies and procedures regarding parolees, particularly those with sex offense
classifications, but their delay into CCC placement has remained unchanged. As a result, this case
is not moot. The Court will thus deny the DOC’s motion for summary judgment on this ground as
well.

                                                   11
         Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 12 of 23




       The court must then determine the level of scrutiny to be applied to ensure that a state’s

classification complies with the Equal Protection Clause. Suspect or quasi-suspect classifications,

or those impacting certain fundamental constitutional rights, are subject to heightened scrutiny.

Artway v. Attorney Gen. of State of N.J., 81 F.3d 1235, 1267 (3d Cir. 1996). Other classifications,

however, are only subject to rational basis review. See id. (citing Chapman v. United States, 500

U.S. 453, 465 (1991)). In this case, the parties agree that a sex offense classification is not suspect

or quasi-suspect and that fundamental constitutional rights are not at issue. Therefore, the policy

is subject only to rational basis review. See id. (holding repetitive or compulsive sex offenders are

not suspect or quasi-suspect class); cf. Chapman, 500 U.S. at 465 (applying rational basis test to

classification based on nature of offense).

       When applying rational basis review to a challenge under the Equal Protection Clause, state

action is “presumed to be valid and will be sustained if the classification drawn by the statute is

rationally related to a legitimate state interest.” City of Cleburne, 473 U.S at 440. “[T]he plaintiff

must negate every conceivable justification for the classification in order to prove that the

classification is wholly irrational.” Real Alternatives, Inc., 867 F.3d at 348 (internal quotation

marks and citation omitted).

       As an initial matter, Plaintiffs, inmates with a sex offense classification who were approved

for parole but remain incarcerated due to delays in CCC placement, are similarly situated to other

inmates who have been approved for parole but have received CCC placements without delay.

Inmates in both groups have received a positive parole action from the PBPP, reflecting the PBPP’s

determination that there is no reasonable indication that the individual poses a risk to public safety.

And both groups require placement in a CCC in order to obtain release on parole as a requirement

of their approved home plan or as the only option to have their home plan approved. The only




                                                  12
         Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 13 of 23




difference between the two groups is that Plaintiffs have a sex offense classification, but this is not

a relevant distinction because regardless of the offense a parolee has committed, they have all been

granted parole by receiving a determination that they do not pose a risk to public safety.

       The DOC argues inmates with a sex offense classification who have been approved for

parole are not similarly situated to other inmates who have been approved for parole because of

the Megan’s Law registration and community notification requirements to which those with a sex

offense classification are subject. The Court is unpersuaded. Those who have committed sex

offenses are required to register with the Pennsylvania State Police and, if further designated as an

SVP, are also subject to community notification requirements. These requirements, however, are

part of the very classification on the basis of which Plaintiffs argue they are suffering

discrimination. Although other parolees are not subject to such requirements, the requirements are

part of the classification of being a sex offender. The DOC’s argument thus asks the Court to

ignore the very classification that Plaintiffs assert they are discriminated on the basis of because

the classification makes them different from other inmates who have received a positive parole

board action.7 Declining to do so, the Court holds Plaintiffs, inmates with a sex offense

classification who have received a positive parole action and are awaiting placement in a CCC, are

similarly situated to inmates who have received a positive parole action, are awaiting placement

in a CCC, but do not have a sex offense classification.




7
  Also, the DOC notes that the Megan’s Law requirements often play into its consideration of
community sensitivity and the placement of sex offenders into CCCs. See Pinard Decl. ¶ 23
(stating “[a]bsent th[e] notification requirement imposed by the legislature, BCC would be able to
place SVPs in the same manner as any other offender”), ECF No. 75-3; Def.’s Statement of
Material Facts ¶¶ 17, 19–21, 35 (acknowledging the only difference relevant to the BCC’s
placement policy is the sex offender designation itself, not the parole consideration or the conduct
of the offender following placement).

                                                  13
          Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 14 of 23




       Turning to the rational basis test, the Court concludes the DOC’s policy in this case does

not pass muster. The parties agree that classifications based on type of criminal offense, such as

sex offenders, are reviewed under the rational basis test requiring “a rational means to serve a

legitimate end.” See New Directions Treatment Servs. v. City of Reading, 490 F.3d 293, 310 (3d

Cir. 2007). The DOC “may not rely on a classification whose relationship to an asserted goal is so

attenuated as to render the distinction arbitrary or irrational.” City of Cleburne, 473 U.S. at 446

(internal citations omitted). Nevertheless, to satisfy their burden to establish the policy at issue

here is unconstitutional, Plaintiffs must “negate every conceivable justification for the

classification in order to prove that the classification is wholly irrational.” Real Alternatives, Inc.,

867 F.3d at 348 (citation omitted).

       In this case, Plaintiffs’ challenge is focused on the delay sex offenders face in being

released from incarceration into a CCC after they have been granted parole. The DOC contends

this delay occurs due to its policy of considering numerous factors including community sensitivity

to a specific criminal offense.8 The question presented here is thus whether community sensitivity

justifies the delay in sex offenders’ release on parole into CCCs. The parties also dispute whether

the DOC’s policy of considering community sensitivity is justified by other proffered

governmental interests. For instance, the DOC contends its policy of considering community

sensitivity is justified by its interest in ensuring parolees are able to successfully integrate into

society upon release. Ultimately, however, the question is whether the differential treatment here,

delaying sex offenders’ release into CCCs after receiving a positive parole action, serves a




8
  The policy is facially neutral; however, the parties agree the consideration of community
sensitivity only applies to and affects the CCC placement of sex offenders. See, e.g., Hr’g Tr.
11:12–16; 13:20–23; 24:22–25:2 (“[I]n practice the community sensitivity factor most likely
comes up . . . when it comes to sex offenders, specifically SVPs.”), Nov. 16, 2020.

                                                  14
         Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 15 of 23




legitimate governmental interest. Because the Court cannot find a legitimate governmental interest

served by the delay in Plaintiffs’ release, the Court will grant Plaintiffs’ motion and deny the

DOC’s motion.

       Initially, the DOC’s concern with community sensitivity is not a legitimate basis for

delaying sex offenders’ release following a positive parole action. The Supreme Court has

recognized that “mere negative attitudes, or fear, unsubstantiated by factors which are properly

cognizable . . . , are not permissible bases for treating” one group differently from another. City of

Cleburne, 473 U.S. at 448. “Private biases may be outside the reach of the law, but the law cannot,

directly or indirectly, give them effect.” Id. (internal citations and quotation marks omitted). Here,

because sex offenders with a positive parole action, like other offenders who have been approved

for parole, have been found not to pose any reasonable risk to public safety, any community

sensitivity to a parolee’s sex offense is based solely on the community’s perception of the sex

offense classification and not any substantiated facts or circumstances.9 Hence, the DOC’s

consideration of community sensitivity merely gives effect to private biases that may exist in a

given community regarding sex offenses.

       With regard to sex offenders who are not designated as SVPs, the record contains no

evidence suggesting that the community receives any formal notification of their presence in the

community. Because the community is not notified when non-SVP sex offenders are released into

the community, the concern with community sensitivity must be merely assumed based on their

classification. The assumption of community sensitivity is particularly irrelevant because sex



9
  Also, while it may appear that the consideration of community sensitivity would also have an
effect on other kinds of offenders, the DOC stated during oral argument that community sensitivity
only affects the manner in which sex offenders are placed. See Hr’g Tr. 24:18–25:2, Nov. 16, 2020.
Thus, although the policy appears neutral on its face, its application and effects are admittedly only
relevant to sex offenders.

                                                 15
         Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 16 of 23




offenders who have been granted parole have already been determined to present no reasonable

indication that they pose a risk to public safety. Although the DOC contends it has received

complaints regarding sex offenders’ placement in CCCs in the past, those complaints do not justify

delaying the release of other sex offenders merely because of their classification as a sex

offender.10 See City of Cleburne, 473 U.S. at 448 (stating negative attitudes regarding a specific

class are not a legitimate reason to treat the class differently). The “bare . . . desire to harm a

politically unpopular group cannot constitute a legitimate governmental interest.” U.S. Dep’t of

Agric. v. Moreno, 413 U.S. 528, 534 (1973). Yet this appears to be exactly what motivates the

delayed placement of sex offenders because the community sensitivity factor appears to be little

more than a conduit for private biases against sex offenders.

       While the community does receive notification when individuals designated as SVPs are

released, community sensitivity is still not a legitimate justification for delaying their release into

CCCs. Notification is intended to provide the community with the opportunity to “develop

constructive plans to prepare itself for the release of [SVPs] and offenders.” 42 Pa. Cons. Stat.

§ 9799.51. Although community notification is justified by the legitimate government interest in

community preparation, the DOC does not argue community preparation justifies the policy at

issue in this case—the continued imprisonment of sex offenders who have completed their

treatment programs, been approved for parole, and are awaiting placement into a CCC. And, in

fact, community preparation would not be a legitimate justification for the policy in this case

because there is no evidence that the continued imprisonment of sex offenders allows communities




10
  The Court also notes there is no evidence regarding the context of these complaints and the
specific concerns stated within.

                                                  16
          Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 17 of 23




to prepare or that communities are more prepared when sex offenders are released later than other

similarly situated parolees.

        The legislature has determined that communities are entitled to notification when SVPs

live near them; however, the DOC has not identified any governmental interest or policy that

allows communities to effectively prevent SVPs from living near them (whether in a CCC or a

personal residence) by filing complaints with the DOC. In fact, the Pennsylvania State Police

Megan’s Law Website states that the information in the sex offender registry and provided through

community notification is intended to enhance public safety through knowledge and preparation,

and explicitly prohibits the use of the information for any other purpose, including to threaten,

intimidate, or harass a registrant. See PA Megan’s Law Terms and Conditions, Pa. State Police,

https://www.pameganslaw.state.pa.us/Home/TermsAndConditions (last visited Feb. 10, 2021).

And importantly, the Supreme Court has specifically rejected the notion that the government may

avoid the strictures of the Equal Protection Clause “by deferring to the wishes or objections of

some fraction of the body politic.” City of Cleburne, 473 U.S. at 448. Therefore, based on the

record, the Court cannot conclude that the community notification requirements for SVPs, or the

consideration of community sensitivity at all, justify the policy of delaying sex offenders’ release

to CCCs. And community preparation, although a legitimate governmental interest, is not

rationally related to this policy.

        Turning to the DOC’s other asserted governmental interests, the Court cannot conclude

that they are served by the policy of delaying sex offenders’ release on parole into CCCs. The

DOC states it has a separate legitimate interest in placing sex offenders in facilities that will assist

them in reintegrating into society and also argues this interest permits it to consider community




                                                  17
         Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 18 of 23




sensitivity to an offense. The DOC contends sex offenders are unable to successfully reintegrate

into society when the community opposes their presence or has negative views of their offenses.11

       Although successful reintegration is a legitimate governmental interest, there is no

evidence in the record to suggest that delaying sex offenders’ release to CCCs is rationally related

to this interest. There is no evidence in the record showing that communities are more accepting

of sex offenders or that sex offenders are more successfully reintegrated into the community when

their release is delayed. See Hoffman v. Vill. of Pleasant Prairie, 249 F. Supp. 3d 951, 962 (E.D.

Wis. 2017) (finding no rational basis for treating certain sex offenders differently than others where

the government failed to offer any evidence of a justification for the differential treatment). Nor is

there any evidence that the DOC does anything to measure or improve community sensitivity or

acceptance during the time in which a sex offender’s release is delayed. Without such evidence,

the only conclusion is that community acceptance and the likelihood of successful reintegration

remains unchanged regardless of whether sex offenders are released to a CCC immediately after

they are granted parole or after a one-, two-, or even three-year delay.12 Because there is no



11
   The DOC’s reliance on community integration as a justification appears to be an attempt to
disguise the impermissible consideration of personal biases regarding sex offenders in CCC
placement. The Court notes the DOC’s policy lists community sensitivity and available
community resources and support as separate considerations for CCC placement. See Def.’s Ex.
B, ECF No. 75-3. Here, Plaintiffs only challenge the consideration of community sensitivity, not
the independent consideration of available community resources and support. Additionally, the
DOC has stated the delay in placing sex offenders is due to community sensitivity and complaints,
not available resources and support. Because the DOC has not provided any evidence that
limitations on community resources and support impede placement of sex offenders in CCCs, the
Court can only conclude that this factor does not affect sex offenders’ placement in the same
manner as community sensitivity. Nevertheless, Plaintiffs do not challenge the consideration of
available resources and support (and likely cannot) because delaying release to a CCC due to
unavailable treatment programs or resources has already been determined to be a constitutional
practice. See Dantzler v. Tennis, No. 08-1612, 2008 WL 4274486, at *2 (E.D. Pa. Sept. 17, 2008).
12
   This point applies equally to all of the DOC’s proffered justifications. While the DOC maintains
its legitimate interests include community sensitivity, preventing disproportionality, and even

                                                 18
         Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 19 of 23




evidence that the lapse of time serves the DOC’s interest in successful reintegration, the Court

finds this interest does not satisfy the rational basis test. See New Directions Treatment Servs., 490

F.3d at 312 (noting the district court may conclude that no conceivable facts provide a rational

basis because the city failed to offer any evidence to support its stated concerns).

       The DOC also contends it has a legitimate interest in ensuring that no one CCC and

surrounding community be required to house a disproportionate number of sex offenders. The

DOC suggests (without evidence) that if it were to release sex offenders without delay at the same

pace as other offenders, the CCCs would be overburdened with sex offenders, which would, in

turn, overburden the communities in which the CCCs are located. Although the legitimacy of the

interest in proportionality is unclear, the DOC states its interest is “squarely in line with the

legislative intent” to protect the public as expressed in Pennsylvania’s Megan’s Law. See Def.’s

Mot. for Summ. J. 9, ECF No. 75-2. However, the DOC has produced no evidence suggesting that

the delay in releasing sex offenders prevents the disproportionality or “overburdening” of any

given CCC or community or that any disproportionality actually creates a public safety problem.

This disproportionality interest appears to be the same proffered community sensitivity interest in

different packaging. If the community’s sensitivity to this category of individuals cannot justify

the differential treatment of one sex offender, then it follows that it cannot justify the differential

treatment of multiple sex offenders.

       Sex offenders who have received a positive parole action have already been determined to

present no reasonable indication that they are a harm to public safety. This determination suggests




public safety, there is no evidence that these interests are served by delaying sex offenders’ release
on parole. In fact, because this case is limited to sex offenders who have received a positive parole
action, the question is not whether they get released, but when. Any purported interests exist
equally at the time of the positive parole action and the time of delayed release.

                                                  19
         Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 20 of 23




that, despite the sex offense classification, any individual approved for parole is not a threat to

public safety. Considering that many parolees, regardless of their offense type, are housed in

CCCs, the DOC does not have concerns about concentrations of parolees in CCCs in general. And

there is no evidence the concentration of multiple parolees housed in one facility or community

threatens each individual’s finding of safety made upon the grant of parole. Likewise, as for sex

offenders, there is no evidence that, when more than one sex offender is placed in a CCC or

community, they are more likely to engage in recidivist behavior or would threaten the

community’s safety as compared to other groups of offenders.13 Cf. City of Cleburne, 473 U.S. at

450 (rejecting city’s concern with overcrowding and occupancy because the city failed to justify

“its apparent view that other people can live under such ‘crowded’ conditions when mentally

retarded persons cannot”).

       The Court recognizes the DOC and the Pennsylvania legislature can reasonably conclude

that sex offenders in general pose a heightened risk to the public safety and accordingly, implement

policies to combat that concern. See Smith v. Doe, 538 U.S. 84, 103 (2003) (stating state

legislatures can “conclude that a conviction for a sex offense provides evidence of substantial risk

of recidivism”). But that interest is not implicated here because this case is limited to sex offenders



13
   The Court also notes that parolees assigned to CCCs are subject to strict rules and policies to
ensure their successful reintegration into the community and adequately protect the communities
surrounding the CCCs. See Rules and Policies, Pa. Dep’t of Corrs.: Community Reentry,
https://www.cor.pa.gov/community-reentry/BCC_Operations/Pages/Rules-and-Policies.aspx
(last visited Feb. 10, 2021). These rules and policies again show sex offenders, like all other
parolees, are closely monitored while living in the CCCs and are subject to disciplinary action,
including reincarceration, in the event they fail to comply with any rule or engage in recidivist
behavior. Because the DOC has failed to produce evidence that these rules and policies are
insufficient as applied to sex offenders, the record is unclear as to how the characteristics of sex
offenders justify delaying their release to CCCs while other types of offenders are not subject to
similar delays. Cf. City of Cleburne, 473 U.S. at 450 (acknowledging that occupants of “home for
the mentally retarded” would meet all federal and state regulations for group housing with support
staff and could not be treated differently due to concerns with density of individuals).

                                                  20
         Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 21 of 23




who have been approved for parole based on the PBPP’s finding that they do not pose a threat to

public safety. The issue here is not whether to grant parole but whether, once parole has been

granted, the DOC can delay the release of sex offenders to CCCs. The interest in public safety

and the risk of recidivism is also unsupported by the record which contains emails from within the

DOC noting sex offenders who receive treatment, as required before the grant of parole, have the

lowest risk of recidivism among offense categories. See Pls.’ Ex. E, ECF No. 78-2. And to the

extent the DOC and legislature find sex offenders do pose a unique risk to public safety, the

registration and community notification requirements listed in Megan’s Law already address those

concerns. Cf. Eisenstadt v. Baird, 405 U.S. 438, 452 (1972) (stating proffered public health

justifications were unreasonable because such issues were already addressed by other federal and

state public health regulations in place).

       On a final note, the Court acknowledges it previously granted the DOC’s motion to dismiss

this action by finding a rational basis for the DOC’s earlier 2016 policy. At oral argument, the

DOC argued the Court should find a rational basis for its current policy because the Court

previously held public safety and the concern with releasing sex offenders in large numbers

sufficiently justified the DOC’s policy of delaying sex offenders’ placement until 24 months before

their maximum sentence date. But that ruling does not require the Court to reach the same

conclusion now.

       First, the issue and circumstances are significantly different after years of litigation, the

DOC having twice changed its policy, completed discovery, and the parties tailoring their

arguments. The issue now before the Court is certainly more factually developed than it was when

the Court ruled on the DOC’s motion to dismiss based solely on the allegations in the Complaint

in 2017. Here, the Court has the benefit of a record which establishes the delay sex offenders face




                                                21
         Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 22 of 23




and fails to support any potential governmental interests. Second, upon further review, the Court

is persuaded that Plaintiffs have the better argument and that its earlier decision was in error. In

reaching this conclusion, the Court is mindful that “[w]isdom too often never comes, and so one

ought not to reject it merely because it comes late.” Henslee v. Union Planters Nat. Bank & Tr.

Co., 335 U.S. 595, 600 (1949) (Frankfurter, J., dissenting).

       In sum, the DOC has not proffered a legitimate justification for its policy of delaying the

release of sex offenders to CCCs after they receive a positive parole action. Any consideration of

community sensitivity—which on this record is merely private biases against sex offenders—is

not a permissible basis for treating sex offenders differently. As for concerns with public safety,

these considerations are misleading because sex offenders seeking placement in a CCC (like all

other offenders who have received a positive parole action) have received a determination that

there is no reasonable indication that they pose a risk to public safety and they are subject to the

strictures of Megan’s Law which also provide protection to the public. And finally, the DOC’s

concerns with community integration and proportionality within the CCCs and surrounding

communities are unaffected by whether sex offenders are released in a timely manner or after

lengthy delays, suggesting this interest is neither legitimate nor rationally related to the current

policy. Because there are no legitimate bases for delaying sex offenders’ release to CCCs, and any

potential justifications are not rationally related to the policy, the Court will deny the DOC’s

motion for summary judgment.

       For the same reasons, the Court will grant Plaintiffs’ motion. Because the Court concludes

the DOC’s policy is not rationally related to a legitimate government interest, the policy violates

the Equal Protection Clause and is unconstitutional. The Court will therefore enter an order




                                                22
         Case 2:16-cv-02064-JS Document 89 Filed 02/12/21 Page 23 of 23




enjoining the DOC from considering community sensitivity to an offense when determining

placement of offenders in CCCs.

CONCLUSION

       Plaintiffs, and their putative class of incarcerated individuals with a sex offense

classification who have been approved for parole and are in need of placement in a CCC,

experience delays in being released to CCCs on parole. The DOC delays the placement of those

with sex offense classifications due in large part to its consideration of community sensitivity to

sex offenders. Under rational basis review, however, this justification fails. Each of the other

potential governmental interests also fails because they are either illegitimate or not served by the

delay in the release of those with sex offense classifications. As a result, the DOC’s policy of

delaying CCC placement for those with a sex offense classification and consideration of

community sensitivity as stated in the DOC’s Policy 8.1.1, Section 4(a), violates the Equal

Protection Clause. The Court will thus deny the DOC’s motion for summary judgment, grant

Plaintiffs’ motion, and enjoin the DOC from continuing its unconstitutional practice.

       An appropriate order follows.



                                                      BY THE COURT:



                                                       /s/ Juan R. Sánchez
                                                      Juan R. Sánchez, C.J.




                                                 23
